DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 3, recites “the own apparatus”.  There is insufficient antecedent basis for this limitation in the claim.  

35 USC § 112(f) or pre-AIA  112 6th Paragraph
Claim limitations “imaging unit”, “first motion detection unit”, “second motion detection unit”, “tracking unit”, “conversion unit”, “switching unit”, “display unit”, “cancelation unit”, “reception unit”, “output unit” and “frame rate adjustment unit” have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph, because they use a non-structural term “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  The terms preceding the terms “unit” have no known structural meaning in the art.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer (U.S. 2019/0306408) in view of Robertson (U.S. 2012/0098986).
Regarding claim 1, Hofer teaches an imaging apparatus comprising: 
an imaging unit configured to generate image data; a first motion detection unit configured to detect first motion information about a specific object included in the 
a second motion detection unit configured to obtain second motion information about the specific object from another imaging apparatus (see Fig. 1, 120; par. 0039, 0042, 0190, teaches cameras used to track moving objects); and 
a tracking unit configured to generate third motion information based on the first motion information, the second motion information; and generate information for tracking the specific object based on the third motion information (see Fig. 1, 120; par. 0039, 0042, 0190, teaches cameras used to track moving objects and teaches analytic information from imagery captured by a first camera device, being used to automatically control or drive one or more second camera devices, to provide different views where the analytic information being motion detection analytics from the first camera device or processed from video captured from the first camera device, which can then be used to drive or control other camera devices).
Hofer does not specifically teach a degree of reliability of the first motion information, and a degree of reliability of the second motion information. 
Robertson teaches a degree of reliability of the first motion information, and a degree of reliability of the second motion information (see par. 0043, teaches a motion reliability measure where given motion vectors, the measure provides an estimate of their reliability, or the degree to which the validity of the values should be trusted). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Hofer with the limitations as taught by Robertson to provide for combining many different 

Regarding claim 2, Hofer teaches the second motion information is information obtained by converting motion information detected by the other imaging apparatus into information about motion of the object viewed from an own apparatus (see par. 0039, 0042, 0190, teaches cameras used to track moving objects and teaches analytic information being motion detection analytics from a first camera device or processed from video captured from the first camera device, which can then be used to drive or control other camera devices).

Regarding claim 4, Robertson teaches the first motion information, the second motion information, and the third motion information are motion vectors of the specific object (see par. 0034, 0043).  Motivation for this combination has been state in claim 1.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer (U.S. 2019/0306408) in view of Robertson (U.S. 2012/0098986) and further in view of Yoneji (U.S. 2016/0127692).
Regarding claim 3, Hofer and Robertson do not specifically teach a conversion unit configured to convert the second motion information into motion information from a perspective of the own apparatus based on a positional relationship with the other imaging apparatus.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Hofer with the limitations as taught by Robertson and Yoneji to provide for pieces of motion information of a surveillance target obtained from a plurality of surveillance cameras having different installation conditions being preferably analyzed (see Yoneji par. 0011).

Regarding claim 14, Robertson teaches the first motion information and the second motion information include information about a motion vector of the specific object and a degree of reliability of the motion vector (see par. 0043, teaches a motion reliability measure where given motion vectors, the measure provides an estimate of their reliability, or the degree to which the validity of the values should be trusted).  Motivation for this combination has been stated in claims 3 and 11. 

Claims 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer (U.S. 2019/0306408) in view of Yoneji (U.S. 2016/0127692).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Hofer with the limitations as taught Yoneji to provide for pieces of motion information of a surveillance target obtained from a plurality of surveillance cameras having different installation conditions being preferably analyzed (see Yoneji par. 0011).

Regarding claim 11, Hofer teaches method for controlling an imaging system including a plurality of imaging apparatuses configured to generate image data, the method comprising: capturing an image of an object by each of the first and second imaging apparatuses; detecting first motion information about a specific object included in the object by the first imaging apparatus (see Fig. 1, 120; par. 0039, 0042, 0190, teaches cameras used to track moving objects); 

generating information for tracking the specific object based on the first motion information, the second motion information (see Fig. 1, 120; par. 0039, 0042, 0190, teaches cameras used to track moving objects and teaches analytic information from imagery captured by a first camera device, being used to automatically control or drive one or more second camera devices, to provide different views where the analytic information being motion detection analytics from the first camera device or processed from video captured from the first camera device, which can then be used to drive or control other camera devices).
Yoneji teaches a positional relationship between the first and second imaging apparatuses (see par. 0008, 0027, teaches after motion information obtained from a certain camera is converted into coordinate positions on a coordinate system of a camera to be compared, the coordinate positions are compared with each other, where according to this scheme, position information is converted into coordinate positions of the camera to be compared, and the coordinate positions are compared with each other).  Motivation for this combination has been stated in claim 9.

Regarding claim 13, Yoneji teaches in a case where the first imaging apparatus generates the information for tracking the specific object, the second motion information is converted into motion information from a perspective of the first imaging apparatus .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer (U.S. 2019/0306408) in view of Yoneji (U.S. 2016/0127692) and further in view of Edpalm (U.S. 2018/0310022).
Regarding claim 10, Hofer and Yoneji do not specifically teach a frame rate adjustment unit configured to, in a case where a magnitude of a motion vector included in the detected first motion information is greater than a predetermined range, increase a frame rate of the imaging unit, and in a case where the magnitude of the motion vector is smaller than the predetermined range, reduce the frame rate of the imaging unit.
Edpalm teaches a frame rate adjustment unit configured to, in a case where a magnitude of a motion vector included in the detected first motion information is greater than a predetermined range, increase a frame rate of the imaging unit, and in a case where the magnitude of the motion vector is smaller than the predetermined range, reduce the frame rate of the imaging unit (see par. 0055, teaches modifying a frame rate based on a size of motion vector, such as increasing a frame rate based on size of motion vector exceeding a threshold, where performing the opposite would have been understood from these teachings).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Hofer with the limitations as taught by Yoneji and Edpalm to provide for to provide for efficient .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer (U.S. 2019/0306408) in view of Yoneji (U.S. 2016/0127692) and further in view of Wedge (U.S. 2011/0135154).
Regarding claim 12, Hofer and Yoneji do not specifically teach do not specifically teach the plurality of imaging apparatuses is configured to independently change their respective positions and imaging angles of view.
Wedge teaches the plurality of imaging apparatuses is configured to independently change their respective positions and imaging angles of view (see par. 0004, teaches tracking an object using multiple cameras performs tracking independently for a field of view associated with each respective camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Hofer with the limitations as taught Yoneji and Wedge to provide independently tracking cameras for corresponding tracks from each camera representing the same real-world object being determined based on spatio-temporal correspondences (see Wedge par. 0004).
Allowable Subject Matter
Claims 5-8 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483